Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146962 & (46)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  FORD MOTOR COMPANY,                                                                                                 Justices
           Plaintiff-Appellant,
  v                                                                 SC: 146962
                                                                    COA: 306820
                                                                    Court of Claims: 06-000182-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 26, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the plaintiff taxpayer’s response to
  the defendant Department of Treasury’s August 3, 2005 audit determination letter – in
  light of events and communications that preceded that response, including information
  provided to the defendant by the plaintiff and the contents of the defendant’s Audit
  Report of Findings – was a “petition . . . for refund” or “claim for refund” for purposes of
  the calculation of overpayment interest under MCL 205.30, and (2) alternatively, whether
  the plaintiff’s November 17, 2005 request for an informal conference with the defendant,
  in spite of its later withdrawal of that request, was such a petition or claim. The motion
  for peremptory reversal is DENIED.

          The Taxation Section of the State Bar of Michigan is invited to file a brief amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2013
         s0918
                                                                               Clerk